Citation Nr: 0622553
Decision Date: 07/31/06	Archive Date: 01/31/07

DOCKET NO. 04-38 985                        DATE JUL 31 2006


On appeal from the
Department of Veterans Affairs, Regional Office in Denver, Colorado

THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the veteran's death.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from September 1941 to December 1945. The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appellant and her daughter testified before the undersigned Veterans Law Judge via videoconferencing technology in July 2005. A transcript of the hearing has been associated with the claims folders.

FINDINGS OF FACT

1. In a rating decision of March 1983, the RO denied service connection for the cause of the veteran's death. A rating decision of June 1994 confirmed and continued that determination. In a rating decision of September 1999, the RO determined that new and material evidence had not been presented to reopen the appellant's claim. The appellant did not appeal any of these rating decisions.

2. The evidence received since the RO's September 1999 rating decision is cumulative or redundant of evidence previously of record.

- 2 



CONCLUSION OF LAW

1. The September 1999, rating decision is final. 38 U.S.C.A. §§ 7105, 7108 (West, 2002); 38 C.F.R.§ 20.1103 (2005).

2. New and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the veteran's death. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in the law, with enactment of the Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). This law redefines the obligations of VA to the appellant with respect to claims for VA benefits.

In the present case, the appellant's most recent request to reopen her claim was received in March 2001, after the enactment of the VCAA.

In Pelegriniv. Principi, 18 Vet.App. 112, (2004), referred to as Pelegrini II, the United States Court of Appeals for Veterans Claims (Court) essentially held that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)."

- 3 



The Board notes that a VCAA letter dated in May 2001 instructed the appellant regarding the law pertaining to her claim and indicated the evidence necessary to support the claim. The letter indicated that VA would make reasonable efforts to help the appellant obtain evidence supportive of her claim. This VCAA letter predated the RO's decision on the merits of the appellant's claim, which was issued in March 2003.

Letters dated in February 2002, September 2002, and November 2002 provided the appellant with information concerning the status of her claim and indicated which evidence had been requested.

In sum, the Board thus concludes that VA has complied with the notice requirements of the VCAA and the implementing regulations in this case.

In addition medical treatment records have ,been associated with the claims folder,
and the appellant has been afforded the opportunity to testify before the undersigned. She has not identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

Analysis

Generally, a claim which has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

- 4 



New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when
considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of .
substantiating the claim. 38 C.F.R. § 3.156(a).	.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran died in March 1982. The death certificate lists the immediate cause of death as coronary occlusive disease due to atherosclerotic cardiovascular disease. Gastrointestinal obstruction was noted as a contributory cause. At the time of the veteran's death, service connection had not been established for any disability.

The RO denied the appellant's claim in March 1983 because no service-connected disability had been established during the veteran's lifetime. The evidence of record at the time of the RO's March 1983 decision included the death certificate.

The evidence of record at the time of the RO's March 1983 decision also included the veteran's service medical records, which show no complaint, abnormal finding, or diagnosis referable to his cardiovascular or gastrointestinal health. They also show that on discharge examination in December 1945 he was psychiatrically normal and his cardiovascular system was also normal.

Various rating decisions were promulgated during the veteran's lifetime. In July 1960, service connection was denied for hypertensive cardiovascular disease with cardiac hypertrophy and for trench foot. In June 1951, service connection was

- 5 



denied for hallux valgus with foot strain. A permanent and total rating for nonservice-connected pension was granted in February 1964. The rating decision also denied service connection for schizophrenic reaction, subtotal gastrectomy, and pes planus.

A written statement from C.J.I., M.D. indicates that the veteran suffered from severe arthritis of the feet, ankles, knees, hands, and wrists.

The appellant sought to reopen her claim in November 1993. In support of her
request she submitted private medical records showing that the veteran was
hospitalized in September 1981 after falling in his apartment. The appellant also submitted a copy of a January 993 newspaper article concerning mustard gas exposure.

In its June 1994 decision, the RO noted that service connection had not been established for any disability during the veteran's lifetime. The RO also discussed
entitlement to service connection on a presumptive basis for mustard gas exposure and declined to establish service connection for any disability pursuant to that theory of entitlement.

The appellant again sought to reopen her claim in September 1999. She submitted duplicate copies of the private medical records she had obtained in support of her , November 1993 request to reopen. She also submitted a copy of the veteran's discharge from the Army and a copy of the death certificate.

The RO determined that the evidence submitted was not new and material because is was duplicative of evidence that had been previously considered.

The appellant most recently sought to reopen her claim in March 2001. She alleged that the veteran's military service caused the problems he suffered from during the remainder of his life.

- 6



In August 2003, the appellant submitted a statement from T.W.H., D.O. Dr'-H. essentially reiterated the regulatory requirements for dependency and indemnity compensation. He noted that the veteran's VA disability included schizophrenia [sic] reaction, subtotal gastrectomy, hypertension, pes planus, and right knee spur. He also noted the causes of the veteran's death. In discussion, he noted that the veteran was in receipt of benefits for various disabilities, which Dr. H. erroneously' concluded were service-connected. He opined that the veteran's death was in large part aggravated by his military service-connected disabling conditions.

The appellant also submitted copies of private medical records showing treatment for osteoarthritis, pulmonary tuberculosis, anemia, acute renal failure, and gout. Additionally, she submitted copies of other documents which were already in the claims folder.

At her July 2005 hearing, the appellant maintained that the veteran's psychiatric disability had existed since his service, and was related to his heart problems. She noted that she had asked Dr. H. to review records she had received from VA and to provide an opinion regarding the cause of her husband's death.

The evidence submitted since the September 1999 rating decision is essentially duplicative of evidence already of record. The only new evidence relevant to the appellant's claim is the statement by Dr. H. However, the Board finds that Dr. H.'s conclusion is not reliable, in that it is based upon the inaccurate premise that the. veteran was in receipt of service connection for various disabilities. Rather, service connection was not established for any disability during the veteran's lifetime, and the record does not support service connection for any disability. While Dr. H. concluded that the cause of the veteran's death should be service connected, he based that conclusion on his belief that the veteran was in fact service-connected for various disabilities. As such, the statement by Dr. H. is not probative or reliable,

- 7 



and the Board affords it little weight in determining whether new and material evidence has been submitted.

In light of the above discussion, the Board concludes that the evidence added to the' record since the September 1999 rating decision does not relate to an unestablished fact necessary to substantiate the claim, and is not of sufficient probative value to raise a reasonable possibility of substantiating the claim. As such, none of the evidence is new and material for the purpose of reopening the claim.

In light of the above discussion, the Board concludes that new and material evidence has not been presented.

ORDER

The application to reopen the claim of entitlement to service connection for the cause of the veteran's death is denied.

JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

- 8 





